Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anita Choi on 02/18/21.

The application has been amended as follows: 
The Claims filed on 02/10/21 have been re-written as follows:
(New claim 62 has been added as shown below)

Claims 1-20.       (Canceled)
Claim 21.	(Currently Amended) A pharmaceutical composition, comprising: 
              (i)           a liposome comprising one or more phospholipids conjugated to polyethylene glycol (PEG); and
              (ii)          one or more phosphorylated carbohydrates encapsulated in the liposome,

Claim 22.	(Currently Amended) The pharmaceutical composition of claim 21, wherein the PEG minimizes degradation of the liposome, enhances retention of the liposome, or makes the liposome immunotolerant when administered to a subject in need thereof, or any combination thereof.
Claim 23.	(Currently Amended) The pharmaceutical composition of claim 21, wherein the PEG is present at a molecular weight concentration between about 0.5 molar percent and about 20 molar percent.
Claim 24.	(Currently Amended) The pharmaceutical composition of claim 21, wherein the PEG is present at a molecular weight concentration between about 1 molar percent and about 8 molar percent.
Claim 25.	(Currently Amended) The pharmaceutical composition of claim 21, wherein one or more of the phospholipids comprise a polar head group.
Claim 26.	(Currently Amended) The pharmaceutical composition of claim 21, wherein one or more of the phospholipids comprise choline, ethanolamine, serine, glycerol, or inositol, or any combination thereof.
Claim 27.	(Currently Amended) The pharmaceutical composition of claim 21, wherein one or more of the phospholipids comprise phosphatidylcholine (PC), phosphatidylethanolamine (PE), phosphatidylserine (PS), phosphatidylglycerol (PG), or phosphatidylinositol (PI), or any combination thereof.
(Currently Amended) The pharmaceutical composition of claim 21, wherein one or more of the phospholipids comprise phosphatidylcholine (PC) or phosphatidylethanolamine (PE), or any combination thereof.
Claim 29.	(Currently Amended) The pharmaceutical composition of claim 21, wherein the liposome further comprises one or more glycerolipids or sphingolipids, or any combination thereof.
Claim 30.	(Currently Amended) The pharmaceutical composition of claim 21, wherein the liposome further comprises cholesterol, a fatty acid, or any combination thereof.
Claim 31.	(Canceled)
Claim 32.	(Currently Amended) The pharmaceutical composition of claim 21, wherein one or more of the phosphorylated carbohydrates comprise phosphorylated monosaccharide. 
Claim 33.	(Currently Amended) The pharmaceutical composition of claim 21, wherein one or more of the phosphorylated carbohydrates comprise phosphorylated mannose, phosphorylated mannofuranose, or phosphorylated mannopyranose, or any combination thereof.   
Claim 34.	(Currently Amended) The pharmaceutical composition of claim 21, wherein one or more of the phosphorylated carbohydrates comprise mannose-1-phosphate. 
Claim 35.	(Currently Amended) A pharmaceutical composition, comprising:
              (i)           a lipid particle comprising one or more lipids conjugated to polyethylene glycol (PEG); and

wherein one or more of the endogenous carbohydrates comprise phosphorylated monosaccharide, phosphorylated disaccharide, phosphorylated oligosaccharide, or phosphorylated polysaccharide, or any combination thereof.
Claim 36.	(Currently Amended) The pharmaceutical composition of claim 35, wherein one or more of the lipids conjugated to PEG comprise one or more neutral lipids conjugated to PEG.
Claim 37.	(Currently Amended) The pharmaceutical composition of claim 35, wherein the lipid particle is a liposome, a micelle, a solid lipid nanoparticle, or a noisome.
Claim 38.	(Currently Amended) The pharmaceutical composition of claim 35, wherein the lipid is a phospholipid.
Claim 39.	(Currently Amended) The pharmaceutical composition of claim 35, wherein one or more of the lipids conjugated to PEG comprise choline, ethanolamine, serine, glycerol, or inositol, or any combination thereof.
Claim 40.	(Currently Amended) The pharmaceutical composition of claim 35, wherein one or more of the lipids conjugated to PEG comprise phosphatidylcholine (PC), phosphatidylethanolamine (PE), phosphatidylserine (PS), phosphatidylglycerol (PG), or phosphatidylinositol (PI), or any combination thereof.
Claim 41.	(Currently Amended) The pharmaceutical composition of claim 35, wherein one or more of the lipids conjugated to PEG comprise phosphatidylcholine (PC) or phosphatidylethanolamine (PE), or any combination thereof.

Claim 43.	(Canceled)
Claim 44.	(Currently Amended) The pharmaceutical composition of claim 35, wherein one or more of the endogenous carbohydrates comprise phosphorylated mannose, phosphorylated mannofuranose, or phosphorylated mannopyranose, or any combination thereof.
Claim 45.	(Currently Amended) The pharmaceutical composition of claim 35, wherein one or more of the endogenous carbohydrates comprise mannose-1-phosphate.
Claims 46-52.     (Canceled)
Claim 53.	(Currently Amended) The pharmaceutical composition of claim 35, further comprising: comprising the composition of claim 35, and at least one pharmaceutically acceptable carrier.
Claim 54.	(Currently Amended) A method for delivering endogenous carbohydrate to a cell interior of a subject in need thereof, comprising administering to the subject the pharmaceutical composition of claim 35, wherein the administered composition traverses the cell plasma membrane to deliver the endogenous carbohydrate to the cell interior.
Claim 55.	(Currently Amended) A method for treating a congenital disorder of glycosylation (CDG) in a subject in need thereof, comprising administering to the subject the pharmaceutical composition of claim 35.
Claim 56.	(Previously Presented)  The method of claim 55, wherein the congenital disorder of glycosylation (CDG) is a CDG-Ia disorder.
(Currently Amended) The method of claim 55, wherein the administration of the pharmaceutical composition induces at least a 0.05-fold to at least a 2-fold increase in cellular production of higher-order lipid-linked oligosaccharides in the subject, as compared to cellular production of higher-order lipid-linked oligosaccharides in the subject in the absence of administering the pharmaceutical composition to the subject.
Claim 58.	(Canceled)
Claim 59.	(Previously Presented)  The method of claim 56, wherein one or more of the endogenous carbohydrates comprise phosphorylated mannose, phosphorylated mannofuranose, or phosphorylated mannopyranose, or any combination thereof.
Claim 60.	(Previously Presented)  The method of claim 56, wherein one or more of the endogenous carbohydrates comprise mannose-1-phosphate.
Claim 61.	(Currently Amended) The method of claim 55, wherein the pharmaceutical composition is administered to the subject intravenously. 
Claim 62.	(New) The pharmaceutical composition of claim 21, further comprising: at least one pharmaceutically acceptable carrier.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Lam et al. and Kozbor et al. do not teach, disclose or suggest the claimed composition. The instant specification demonstrates the unexpected stability of the claimed composition. By using a lipid particle comprising 

Claims 21-30, 32-41, 44-45, 53-57 and 59-62 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612